Citation Nr: 1232365	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO. 08-32 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the right ankle, status-post surgical reconstruction, prior to June 25, 2007, and a rating in excess of 20 percent beginning June 25, 2007.

2. Entitlement to a temporary total evaluation (TTE) for the purpose of convalescence under 38 C.F.R. § 4.30 due to surgery performed by VA on January 4, 2007.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to April 2002. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO&IC) in Philadelphia, Pennsylvania. By that rating action, the RO&IC, in part, continued a 10 percent evaluation for the service-connected right ankle disorder, and denied the claim of entitlement to a TTE for the purpose of convalescence under 38 C.F.R. § 4.30 due to surgery performed by VA on January 4, 2007. The Veteran appealed the RO&IC's October 2007 rating decision to the Board.

During the pendency of the appeal, in a July 2008 rating decision, the RO&IC assigned a 20 percent evaluation for the service-connected right ankle disorder, effective June 25, 2007, the date VA received the Veteran's claim for an increased evaluation. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet.App. 35 (1993).

In March 2010 and January 2011, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for further development. 

A review of the Virtual VA paperless claims processing system reveals pertinent VA treatment records dated from April 2010 to July 2012.

The issues of entitlement to claims of service connection for cellulitis and posttraumatic stress disorder (PTSD), whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, and entitlement to an evaluation in excess of 10 percent for a service-connected lumbar spine disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a TTE for the purpose of convalescence under 38 C.F.R. § 4.30 due to surgery performed by VA on January 4, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran was scheduled for a VA examination in March 2011.

2. The Veteran was informed that her claim could be denied if she failed to report for a scheduled VA examination without good cause, and has been notified that her claim is being denied for failure to report for the examination without a showing of good cause. 

3. The Veteran has not provided any reason or explanation for failing to report for her scheduled March 2011 VA examination; therefore, good cause is not shown for her failure to report for the examination.


CONCLUSION OF LAW

The claim for an increased evaluation for traumatic arthritis of the right ankle, status-post surgical reconstruction, rated as 10 percent disabling from May 27, 2005, and 20 percent disabling from June 25, 2007, must be denied for failure to report for a scheduled VA examination. 38 C.F.R. § 3.655 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will find that the Veteran has failed to report for a VA examination in connection with the currently appealed claim for an increased rating. The evidence shows that she was notified that failing to report for this examination could result in denial of her claim, and she was notified that because she failed to report for the examination and evidence needed to determine the severity of her right ankle disability was not received to support her claim, an increased evaluation was not warranted. As the evidence is without contradiction in this regard, a denial of her claim for increase is required. See 38 C.F.R. § 3.655. 

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App."). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

October 2009 and March 2010 VCAA letters explained the evidence necessary to substantiate the Veteran's claim for an increased rating. These letters also informed her of VA's respective duties for obtaining evidence. In addition, the letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 73 (2006). Although not every aspect of this notice was provided prior to initial adjudication of the claim, the claim has been readjudicated thereafter, rendering any defect in timing of the notice no more than harmless, non-prejudicial error. See Pelegrini v. Principi, 18 Vet.App. 112 (2004). 

With respect to the duty to assist, the Board remanded this claim in March 2010 and January 2011 for further development. In compliance with the Board remands, the RO/AMC requested the Veteran to identify further relevant medical evidence in support of her claim and to provide sufficient information for VA to assist her in obtaining the information. She was further informed that with respect to private medical evidence she could alternatively obtain the records herself and submit them to VA. The Veteran did not respond to this request from the RO/AMC. 

Additionally, in the January 2011 remand, the Board found that a new VA examination and opinion was required in order for the Board to have sufficient information to adjudicate the increased rating issue on appeal. However, the Veteran did not appear for the scheduled examination and did not provide good cause for having failed to appear for the examination. Thus, pursuant to VA laws and regulations, the claim for increase is denied. 38 C.F.R. § 3.655. 

VA has satisfied its duty to notify and assist the Veteran with respect to the current appeal. The RO/AMC complied with remand instructions to seek additional relevant evidence and schedule a VA examination and opinion for the Veteran. See Stegall v. West, 11 Vet.App. 268 (1998). 

The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996); Zarycki v. Brown, 6 Vet.App. 91, 100 (1993); Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). The Veteran's failure to reply to VA notices and to attend a scheduled VA examination constituted a failure to cooperate in the development and adjudication of her claim. Her failure to attend the VA examination is the determinative factor in the denial of the claim for an increased rating currently on appeal. 38 C.F.R. § 3.655(a)-(b). 

The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices. To decide the appeal would not constitute prejudicial error, as the notification requirements of the VCAA have been satisfied and the Veteran has been provided a meaningful opportunity to participate in the development of her claim. 

Failure to Report for VA Examination

The Veteran is service-connected for traumatic arthritis for the right ankle, status-post surgical reconstruction, effective May 27, 2005. In June 2007, the RO received the Veteran's claim for an increased rating for the service-connected right ankle disability.

In January 2011, the Board remanded this matter to the RO/AMC, in part to schedule the Veteran for an examination and opinion as to the matter on appeal. The Board found that pursuant to 38 C.F.R. § 3.327(a) there was a need to verify the current nature and severity of the Veteran's disability, particularly as the evidence indicated that the Veteran's clawing of the toes and hammertoes were disorders part and parcel of her worsening service-connected right ankle disability; and as the evidence showed that her right ankle disability may have worsened between the time of the August 2007 VA examination and the October 2009 VA examination, and after the October 2009 VA examination. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2011). 

In a letter dated in March 2011, the AMC informed the Veteran that it had asked the VA medical facility nearest to her to schedule her for an examination in connection with her claim. Additionally, she was informed that when a claimant, without good cause fails to report for an examination or reexamination, the claim shall be rated on the evidence of record or denied. She was informed that examples of good cause include, but are not limited to, illness or hospitalization, death of a family member, etc. 

Documentation associated with the claims file indicates that he Veteran failed to report for a VA examination scheduled by the VA Medical Center in March 2011. VA Medical Center documentation in the claims file indicates that the request was initiated on March 15, 2011, and the address indicated in the examination request report is the Veteran's last known address provided to VA. 

In a July 2012 supplemental statement of the case (SSOC), the Veteran was advised that her failure to report for the VA examination without a showing of good cause and because evidence needed to determine the severity of her service-connected right ankle disability was not received to support her claim, an increased evaluation was not warranted.

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations. Section (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without "good cause," fails to report for such examination, or reexamination, action shall be taken. Section (b) provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; and, further, that when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied (emphasis added.) 

As described above, the Veteran has failed to report for the scheduled March 2011 VA examination in connection with the claim for increase on appeal, and has not provided good cause for failure to report for the examination. Therefore, entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the right ankle, status-post surgical reconstruction, prior to June 25, 2007, and a rating in excess of 20 percent beginning June 25, 2007, is denied.

As the preponderance of the evidence is against the claim as it is shown without contradiction that the Veteran did not report for the scheduled examination and did not provide good cause for failing to report for the examination, the benefit of the doubt doctrine is not for application in resolution of this appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

An evaluation in excess of 10 percent for traumatic arthritis of the right ankle, status-post surgical reconstruction, prior to June 25, 2007, and a rating in excess of 20 percent beginning June 25, 2007, is denied.



REMAND

In January 2011, the Board remanded the claim for TTE for the purpose of convalescence under 38 C.F.R. § 4.30 due to surgery performed by VA on January 4, 2007 to obtain VA employment records. 

In April 2012, the AMC notified the Veteran that additional evidence was necessary with respect to the TTE claim. The AMC directed the Veteran to complete and return the enclosed VA Form 21-4192, Request for Employment Information, so the AMC could obtain relevant VA employment records for the period from January 2007 to April 2007, to include any records of time and attendance, any records regarding a period of convalescence, and the use of sick leave and the purpose for which sick leave was taken. She was also advised that she could obtain and submit the information to the AMC herself.

In May 2012, the AMC notified the Veteran that copies of her employment records from the Personnel Section at the VA Hudson Valley Health Care System were requested. 

In May 2012 and June 2012, the AMC requested the Veteran's employment records from VA's Hudson Valley Health Care System for the period from January 2007 to April 2007, including any records of time and attendance, a period of convalescence, and the use of sick leave and the purpose for which sick leave was taken.

In July 2012, Human Resources from the VA Hudson Valley Health Care System responded to the AMC's request and stated the following: "[Received] in workers['] compensation on [May [redacted], 2012]. Request is not a[n] on the job injury. Information forwarded to ROI/HAS." The VA Form 21-4192 was partially completed and provided no information as to any records of time and attendance, a period of convalescence, or the use of sick leave and the purpose for which sick leave was taken.

There is no indication within the record that any follow-up was conducted in an effort to obtain outstanding VA employment records. As the Veteran's employment records are in the possession of VA and have been identified as relevant to her claim, the records must be obtained and associated with the claims file. 38 U.S.C.A. § 5103A(a),(b),(c). The RO/AMC did not achieve substantial compliance with this aspect of the Board's remand instructions. 

The Court has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required. Stegall v. West, 11 Vet.App. 268 (1998). The RO did not adequately comply with the terms of the Board's January 2011 remand with respect to the issue of entitlement to TTE for the purpose of convalescence under 38 C.F.R. § 4.30 due to surgery performed by VA on January 4, 2007.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's relevant VA employment records for the period from January 2007 to April 2007, to include any records of time and attendance, a period of convalescence, and the use of sick leave and the purpose for which sick leave was taken.

The RO/AMC must delineate that the records are not being sought in connection with a previous workers' compensation claim.

Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile. 38 U.S.C.A. § 5103A(b)(3).

2. Advise the Veteran that she may submit any relevant VA employment records for the period from January 2007 to April 2007, to include any records of time and attendance, a period of convalescence, and the use of sick leave and the purpose for which sick leave was taken.

3. Readjudicate the issue on appeal. If any benefit sought remains denied, the Veteran and her representative must be provided a supplemental statement of the case and an appropriate period of time to respond. 

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


